Citation Nr: 1440401	
Decision Date: 09/10/14    Archive Date: 09/18/14

DOCKET NO.  12-17 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Polly Murphy


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


In his June 2012 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  In June 2013, the Veteran was notified that his hearing was scheduled for August 2013.  In July 2013, the Veteran suffered a heart attack and requested that the hearing be postponed.  The hearing was rescheduled for September 2013.  

The Veteran engaged new counsel in August 2013, who requested the September 2013 hearing be postponed while her separate request for a copy of the Veteran's claims file remained pending.  The second postponement request was noted, and the Veteran's counsel received a copy of the claims file in May 2014.  The Board finds that the opportunity to obtain a review a copy of the claims file constitutes good cause to postpone the hearing under 38 C.F.R. § 20.702(c).  As the hearing has not been rescheduled and there is no indication that the Veteran's hearing request has been withdrawn in writing, remand is appropriate.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge at the earliest available opportunity, unless otherwise indicated, with appropriate notification to the Veteran and his representative at his address of record at least 30 days prior to the hearing date in accordance with 38 C.F.R. § 19.76 (2013). A copy of the notification letter must be placed in the claims file.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



